865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Francis Russell HOLLEY, Plaintiff-Appellant,v.STATE OF MARYLAND CORRECTIONAL INSTITUTIONS;  Marvin N.Robbins, Executive Director;  Frank A. Hall, Secretary;Arnold Hopkins, Commissioner of Department of Public Safetyand Correctional Services;  Robert White, Physician'sAssistant, Defendants-Appellees.Francis Russell HOLLEY, Plaintiff-Appellant,v.STATE OF MARYLAND CORRECTIONAL INSTITUTIONS;  Marvin N.Robbins, Executive Director;  Frank A. Hall, Secretary;Arnold Hopkins, Commissioner of Department of Public Safetyand Correctional Services;  Robert White, Physician'sAssistant, Defendants-Appellees.
Nos. 88-7212, 88-7263.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 15, 1988.Decided:  Jan. 9, 1989.

Francis Russell Holley, appellant pro se.
John Joseph Curran, Jr., Attorney General, Ronald Mark Levitan, Steven Giles Hildenbrand (Office of the Attorney General), for appellees.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Francis Russell Holley appeals from the district court's order in 88-7212 denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Holley v. Robbins, C/A No. 85-1292-HAR (D.Md. July 27, 1988).  Further, the district court's denial of Holley's motion for electronic transcripts was properly denied because Holley alleged no particularized need for the transcripts.  Jones v. Superintendent, Virginia State Farm, 460 F.2d 150 (4th Cir.1972).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.